Citation Nr: 0613297	
Decision Date: 05/08/06    Archive Date: 05/17/06

DOCKET NO.  04-18 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for cause of the 
veteran's death, to include whether the appellant may be 
recognized as the veteran's surviving spouse for eligibility 
to (VA) death benefits.

2.  Whether a substantive appeal was submitted with respect 
to the May 1993 rating decision denying entitlement to 
service connection for cause of the veteran's death.



ATTORNEY FOR THE BOARD

E. Ward, Counsel

INTRODUCTION

The veteran had active service from July 1967 to May 1970. He 
died in July 1992. The appellant is the ex-wife and was the 
custodian of the veteran's minor children at the time of 
death.

This matter comes before the Board of Veterans' Appeals 
(Board) from determinations by the Winston-Salem, North 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In June 2002, the appellant executed a power of appointment 
for representation by the American Legion. However, in 
October 2005, the American Legion requested revocation of 
their power of appointment. The appellant is self-
represented. 

The appellant testified before the undersigned at a December 
2005 hearing at the RO. A transcript of that hearing is of 
record. The appellant is self represented.

The Board has recharacterized the issues to clarify the 
matters on appeal. 

Additionally, claims raised by appellant for secondary 
exposure to Agent Orange via contact with the veteran during 
the marriage should be taken up with specificity at the RO.  
The only issues developed for this appellant's appeal are the 
two cited on the title page.


FINDINGS OF FACT

1.  The appellant was lawfully married to the veteran in 
December 1976; two children were born of the marriage.

2.  The appellant and the veteran were divorced by decree of 
record, dated in November 1983; a marriage certificate shows 
that the veteran re-married in 1988. 

3.  The appellant is not shown to be the veteran's lawful 
spouse at the time of his death, and to have lived 
continuously from the date of marriage to the date of the 
veteran's death.

4.  The appeal as to whether a substantive appeal was 
submitted with respect to the May 1993 rating decision 
denying entitlement to service connection for cause of the 
veteran's death would provide no benefit to the appellant.


CONCLUSIONS OF LAW

1.  The appellant does not meet the requirements for 
recognition as the "surviving spouse" of the veteran for 
purposes of payment of VA death benefits. 38 U.S.C.A. §§ 
101(3), (14), (West 2002); 38 C.F.R. §§ 3.1(j), 3.5 (a) (1); 
3.50, 3.53, 3.54 
(2005).

2.  The appeal as to whether a substantive appeal was filed 
with respect to the May 1993 rating decision denying service 
connection for the cause of the veteran's death, is 
dismissed. 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.101 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

In May 2002, the appellant filed to reopen a claim for 
service connection for the cause of the veteran's death. She 
argued that she had perfected an appeal of a May 1993 rating 
decision denying a prior claim for service connection for 
cause of the veteran's death, and that her appeal had been 
'dropped' by the RO without her consent. 

In an October 2002 rating action, the RO reopened the 
appellant's claim of entitlement to service connection for 
cause of the veteran's death and denied the claim on the 
merits. The RO also granted service connection (under Nehmer) 
for a claim for diabetes mellitus II that was pending at the 
time of the veteran's death. 

In November 2002 notification letters, the RO informed the 
appellant that she was ineligible for DIC and accrued 
benefits because she could not be recognized as the 
'surviving spouse' of the veteran for eligibility to death 
benefits. The RO also sent individual notifications in 
November 2002 to the children P.A. and J.E., advising them of 
the denial of the claim, and that although accrued benefits 
were payable, they were not eligible under 38 C.F.R. 
§ 3.1000(a)(1)(i); since the veteran was married at the time 
of his death, his surviving spouse was eligible for such 
benefits. 

In November 2002, the appellant initiated an appeal by filing 
a notice of disagreement with the decision. In a July 2003 
notification letter, the RO notified the appellant that she 
had no legal standing to file an appeal in the children's 
behalf as the children had attained majority at 18 years of 
age and must file claims for benefits in their own behalf. 
The RO then established individual claims for each child (now 
adult) on the basis of June 2002 communications. After 
receipt of July 2003 responses from the appellant and her 
children, the RO sent a statement of the case to the 
appellant on the issues of whether a timely substantive 
appeal was filed to the May 1993 rating action, and 
entitlement to recognition as a surviving spouse of the 
veteran. The statement of the case to the children included 
issues of entitlement to service connection for cause of the 
veteran's death, entitlement to accrued benefits, and to 
chapter 35 educational assistance benefits. All claims were 
individually developed on appeal thereafter. 

The Board notes that since the RO established individual 
claims for VA death benefits for each child, the issue of 
whether a substantive appeal was submitted with respect to 
the May 1993 rating action is only relevant to the downstream 
issues of the effective dates of assignment of any subsequent 
award of benefits. The parties have therefore argued for an 
effective date of benefits from the 1992 claim filed by the 
custodial parent. However, the Board observes that these 
arguments are entirely premature in light of the fact that no 
death benefits have yet been awarded to any of the 
appellants. 

The Board will therefore proceed with the initial issue on 
appeal as to whether the appellant is eligible for VA death 
benefits as a "surviving spouse of the veteran." Absent a 
finding of eligibility for VA benefits, the Board need not 
reach the merits of the remaining issues on appeal.

As to the appellant's contentions regarding her 
representation of the children in their appeals, the 
appellant has appeals in her own right pertinent to VA death 
benefits, which are potentially directly adverse to the 
interests of her children - in also seeking entitlement to VA 
death benefits. Further, the Board notes that in June 2002, 
the children executed powers of appointment for 
representation by the American Legion, which powers have not 
been revoked. However, the Board observes that an adverse 
adjudication on the issue of appellant's eligibility as the 
"surviving spouse" for death benefits, (absent an appeal of 
the decision to the Court by the appellant mother), may well 
remove this impediment to her representation of the children, 
provided the representation by the American Legion is duly 
revoked.

I. VA's Duties to Assist and Notify

During the pendency of the claims, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), [38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)] and the regulations implementing it 
were enacted, and are applicable to the appellant's claims.

It should be noted that the Veterans Claims Assistance Act of 
2000 (VCAA) provides that VA shall notify and assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. 

The Board notes that the Court of Appeals for Veterans' 
Claims has held that the VCAA has no effect on an appeal 
where, as in this case, the law, and not the underlying facts 
or development of the facts, is dispositive in the matter. 
Manning v. Principi, 16 Vet. App. 534 (2002). As explained 
below, the appellant fails to meet the definition of 
"surviving spouse" for the purpose of legal entitlement to VA 
death benefits, and as such, further development of the 
factual evidence by VA would not substantiate the appellant's 
claim. See 38 C.F.R. § 3.159(d). Nor is there any indication 
in the record, in the context of the applicable law, of any 
evidence that would substantiate the claim that has not 
already been obtained.

Nevertheless, the Board notes that the appellant was advised 
through the October 2002 rating decision, and notifications 
in November 2002, March 2004 statement of the case, as well 
as in VCAA letter dated in March 2005, of the evidence and 
information necessary to substantiate the claim, the 
information required from her in order for VA to obtain 
evidence and information in support of the claim, and the 
assistance that VA would provide in obtaining evidence. The 
Board believes that the appellant was on notice of the fact 
that she should submit any pertinent evidence in her 
possession. Therefore, the Board is satisfied that VA has 
complied with the notification requirements of the VCAA and 
the implementing regulations. See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

During the pendency of the appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision, on 
March 3, 2006, in the consolidated appeal of Dingess/Hartman 
v. Nicholson, Nos. 01-1917 and 02-1506, which held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim. This decision requires VA to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating 
or is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. This notice must 
include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded. Dingess/Hartman, slip op. at 14. 

The communications as set forth above also notified the 
appellant of the status of the evidence as it was developed 
and of the need for substantiating evidence from her. Since 
the appellant does not meet eligibility as the veteran's 
"surviving spouse" for purposes of entitlement to VA death 
benefits, the Board need not address the downstream issues as 
to whether service connection is warranted for the cause of 
death, on which any VA benefits would be predicated. Since no 
ratings or awards are forthcoming in this case, any deficits 
in the notices provided to the appellant are no more than 
non-prejudicial error. See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, No. 05-7151 (Fed. 
Cir. Apr. 5, 2006). 
The Board is satisfied that the appellant received notice 
equivalent to that required under the provisions of the VCAA 
and all pertinent court precedent, and the content of the 
notices fully complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), and to the extent 
appropriate, to more recent court precedent. See 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).  

The Board is also satisfied that the RO has obtained, or made 
reasonable efforts to obtain all records pertinent to the 
claim. The appellant has submitted voluminous evidence in 
support of her claims, and was afforded a hearing before the 
undersigned. She was provided with every opportunity to 
submit evidence and argument in support of the claims, and 
has done so. Furthermore, because the law, as mandated by 
statute, and not the evidence, is dispositive of this appeal, 
there is no reasonable possibility that additional VA 
assistance would aid in substantiating the claims. Thus, to 
decide the appeal regarding the claim discussed herein would 
not be prejudicial error to the appellant. Bernard v. Brown, 
4 Vet. App. 384 (1993). 

II. Facts

Historically, the veteran was diagnosed with acute 
myelogenous leukemia (AML) in 1991, and filed a claim for 
service connection as due to exposure to Agent Orange in 
Vietnam. He later amended his claim to include diabetes. The 
claims were pending adjudication at the RO at the time of his 
death in July 1992. There was no autopsy. The certificate of 
death lists respiratory arrest as the immediate cause of 
death, with cardiac tamponade and AML as underlying causes. 

A claim for service connection for cause of the veteran's 
death was initially brought in 1992 by the appellant who was 
the veteran's ex-wife and custodial parent of his two minor 
children. A claim for VA death benefits was also filed by the 
veteran's widow. The claims were denied in a May 1993 rating 
action on the basis that the cause of death was unrelated to 
a service-connected disability. The claimants were both 
notified in June 1993 letters of the denial and of their 
appeal rights. Additional correspondence followed from the 
veteran's widow. No additional correspondence is of record 
from the appellant.

In May 2002, the appellant filed to reopen the claim in the 
children's behalf. At that time, the children were beyond the 
age of 18 years, and reportedly, were both full-time college 
students. She asserted that she had filed a substantive 
appeal in response to the statement of the case in 1993 that 
had been 'mysteriously dropped' without her consent. She 
asserted reopening of the claim "based on a new decision 
concerning Diabetes II, a condition Paul developed prior to 
developing an enlarged spleen and leukemia," and that the 
veteran had exposure to benzene, Agent Orange, and other 
herbicides in Vietnam. 

In October 2002, the RO issued a rating decision, granting 
service connection for diabetes as a presumptive condition 
(under Nehmer). The RO also reopened and denied the claim for 
service connection for the cause of the veteran's death. In 
November 2002, the RO issued individual notifications to the 
appellant and both children advising of the rating, and that 
although accrued benefits were payable, the appellant was not 
eligible since she and the veteran were divorced, and she 
could not be recognized as the surviving spouse.

In a July 2003 notification to the appellant, the RO 
determined that the appellant had no standing to file claims 
in her children's behalf as they had attained the age of 18 
years, and must file in their own right. The RO established 
claims for the children, and indicated that the mother had no 
standing to file and appeal in the children's behalf, but 
could appeal the denial of her status as a surviving spouse. 
The appellant timely perfected appeals to the Board, as noted 
on the title page. 

III. Analysis

The Board has reviewed all of the evidence of record 
submitted by the appellant in support of the claim for 
recognition as a "surviving spouse" of the veteran. The 
evidence includes the service medical records, private and VA 
treatment records, voluminous evidence and argument including 
numerous research papers, scientific studies and data, 
numerous medical research articles, and impressive arguments. 
Although the Board has an obligation to provide reasons and 
bases supporting this decision, the Federal Circuit has held 
that the Board must review the entire record, but does not 
have to discuss each piece of evidence. Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000). Accordingly, only the 
salient records will be discussed below. 

The term "surviving spouse" means a person of the opposite 
sex whose marriage to the veteran meets the requirements of 
38 C.F.R. § 3.1(j) and who was the spouse of the veteran at 
the time of the veteran's death, and who lived with the 
veteran continuously from the date of marriage to the date of 
the veteran's death except where there was a separation which 
was due to the misconduct of, or procured by, the veteran 
without the fault of the spouse; and, except as provided in 
38 C.F.R. § 3.55, has not remarried or has not since the 
death of the veteran and after September 19, 1962, lived with 
another person of the opposite sex and held himself or 
herself out openly to the public to be the spouse of such 
other person. 38 C.F.R. § 3.50. 

For VA benefit purposes, a marriage means a marriage valid 
under the law of the place where the parties resided at the 
time of marriage, or the law of the place where the parties 
resided when the right to benefits accrued. 38 U.S.C.A. § 
103(c); 38 C.F.R. § 3.1(j).

Where an attempted marriage of a claimant to the veteran was 
invalid by reason of a legal impediment, the marriage will 
nevertheless be deemed valid if the following requirements 
are met: (a) the marriage occurred one year or more before 
the veteran died, or existed for any period of time if a 
child was born of the purported marriage or prior to such 
marriage; (b) the claimant entered into the marriage without 
knowledge of the impediment; (c) the claimant cohabited with 
the veteran continuously from the date of marriage until his 
death; (d) no claim has been filed by a legal surviving 
spouse who has been found entitled to gratuitous death 
benefits other than accrued monthly benefits covering a 
period prior to the veteran's death. See 38 U.S.C.A. § 103; 
38 C.F.R. § 3.52.

Dependency and indemnity compensation (DIC) benefits are 
payable to the surviving spouse of a veteran if the veteran 
died from a service-connected disability, or if the veteran 
was entitled to a 100 percent disability rating from VA for 
10 years prior to his death. 38 U.S.C.A. §§ 1310, 1318. Death 
pension benefits are payable to the surviving spouse of a 
veteran of a period of war who otherwise meets the 
eligibility requirements. 38 U.S.C.A. § 1541. The death of a 
veteran will be considered as having been due to a service-
connected disability when the evidence establishes that such 
disability was either the principal or a contributory cause 
of death. 

For the purposes of dependent's educational assistance under 
38 U.S.C.A. Chapter 35, a child or surviving spouse of the 
veteran will have basic eligibility for benefits where the 
veteran was discharged under other then dishonorable 
conditions, and had a permanent and total service-connected 
disability in existence at the date of the veteran's death; 
or where the veteran died as a result of the service-
connected disability. 38 C.F.R. § 3.807(a). The appellant has 
the burden to establish his or her status as a claimant. 
Sandoval v. Brown, 7 Vet. App. 7, 9 (1994) citing Aguilar v. 
Derwinski, 2 Vet. App. 21, 23 (1991).

In the instant case, there is no dispute that the veteran and 
the appellant were married in December 1976, and legally 
divorced by decree in November 1983. A Certificate of 
Marriage previously submitted by the veteran in the record 
shows the veteran re-married five years later in 1988. The 
appellant had two children during her marriage to the 
veteran, and that marriage ended many years prior to his 
death. Clearly, the appellant was not the lawful spouse of 
the veteran at the time of the veteran's death and had not 
lived with him continuously from the date of marriage to the 
date of death. 

In a December 2005 hearing, the appellant testified to the 
effect that her marriage ended in a divorce due to the fault 
of the veteran. The provisions in the regulations pertaining 
to whether any separation of the parties was due to the fault 
of the veteran, (without any fault on the part of the 
appellant) 38 C.F.R. § 3.53, are applicable in determining 
whether married individuals continued to cohabit following 
their separation, since it presupposes that the individuals 
continued to be validly married. However, the first two 
requirements for establishing "surviving spouse" status 
must still be satisfied, that of a valid marriage and being 
the lawful spouse at the time of his death. The latter 
requirement is clearly not satisfied in the instant case, as 
the appellant and the veteran were legally divorced (not 
separated), and the veteran was lawfully married to someone 
else at the time of his death.

It can be further argued that the appellant qualifies as the 
veteran's surviving spouse under the provisions of 38 C.F.R. 
§ 3.52 because appellant and the veteran had a facially valid 
marriage, two children were born of the marriage, and their 
divorce was due to the fault of the veteran. However, when 
read in the context of the other regulations pertaining to 
status as the veteran's surviving spouse, it is evident that 
38 C.F.R. § 3.52 is inapplicable if the appellant's valid 
marriage to the veteran was terminated by divorce prior to 
his death, since 38 C.F.R. § 3.52(c) still requires that the 
appellant cohabited with the veteran continuously from the 
date of marriage, to the date of his death as outlined in 38 
C.F.R. § 3.53. 

For the foregoing reasons, the Board finds that the appellant 
was not the lawful spouse of the veteran at the time of his 
death and that, as a matter of law, she is not recognizable 
as the veteran's "surviving spouse" for VA death benefits 
purposes. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(where the law and not the evidence is dispositive the Board 
should deny the claim on the ground of lack of legal merit or 
the lack of entitlement under the law). Therefore, the 
appellant's claim must be denied.

As there is no legal entitlement of the appellant to VA death 
benefits, the Board need not reach the question, in this 
case, as to whether a substantive appeal was submitted with 
respect to the May 1993 rating decision denying service 
connection for the cause of the veteran's death. There is no 
potential for benefit, and the appeal is dismissed. See Mintz 
v. Brown, 6 Vet. App. 277 (1994) (the Board does not have 
jurisdiction to review a case if no benefit would accrue to 
the claimant). 




ORDER

Entitlement to recognition as the veteran's "surviving 
spouse" for the purpose of receiving VA death benefits is 
denied.

The appeal as to whether a substantive appeal was submitted 
with respect to the May 1993 rating decision, is dismissed.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


